Battle, J. Appellee was indicted in the Dallas circuit court for larceny. The property charged to be stolen is described in the indictment as “ two ten dollar bills of United States currency.” Is this description sufficient? In an indictment for larceny, as a general rule, the property taken should be described specifically by the name usually appropriated to it, to distinguish it from other property, or by a description sufficient to show 'the particular kind or species of property alleged to be stolen. It has been adjudged that the description of property stolen, as “one pound of meat,” was insufficient, because the term meat “ applies not only to the flesh of all animals used for food, but in a general sense, to all kinds of provisions.” For a like reason the description, “two ten dollar bills in United States currency,’’ in this case is too indefinite. For United States currency includes the gold and silver coin of the United States, the notes issued by the banks organized under the laws of the United States, the treasury notes, commonly known as greenbacks, and the certificates of deposit, generally called gold and silver certificates, issued by the United Statés. While it is certain that the property charged to be stolen is not gold or silver, it cannot be ascertained from the indictment what is meant, further than it was paper currency of the United States. The indictment is not aided by the statute. For no where is the stealing of United States currency eo nomine, declared by the statutes of this state to be a public offence. The description is too general, too broad, and too vague and uncertain, .and is fatally defective. Leftwich v. Com., 20 Grat., 716, 720; Boyle v. State, 37 Texas, 360; Martinez v. State, 41 Texas, 164; Merrill v. State, 45 Miss., 651; Barton v. State, 29 Ark., 68; State v. Ward, 48 Ark.. 36; State v. Longbottom, 11 Humph., 39; State v. Morey, 2 Wis., 494; 2 Bishop on Criminal Proceedure, (3rd ed.), secs. 700, 705, 731, 732. Judgment affirmed.